Exhibit 16-1 EisnerAmper LLP 750 Third Avenue New York, NY 10017-2703 July 28, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, DC20549 Re:VGTel, Inc. Ladies and Gentlemen We were notified on July 27, 2011 that we were dismissed as VGTel, Inc.’s registered public accounting firm. We have read Item 4.01 of the Form 8-K to be filed on or about July 28, 2011 of VGTel, Inc. and are in agreement with the statements made therein as it relates to EisnerAmper LLP.We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ EisnerAmper LLP
